DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-13, drawn to a semiconductor device, classified in H01L 23/5226.
II. Claims 14-20, drawn to a method for fabricating a semiconductor device, classified in H01L 24/05.
Inventions I and II are related as product made and process of making.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the process as claimed can be used to make another and materially different product, such as a semiconductor device lacking an external bonding structure positioned directly above the stress relief structure.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification; and
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


This application also contains claims directed to the following patentably distinct species: 
Species I – semiconductor device and method of making I – Fig. 2 – semiconductor device wherein each of the plurality of insulating segments has a square shape, but lacking word lines extending along a first direction, wherein each of the plurality of insulating segments has a rectangular shape and extends along a second direction perpendicular to the first direction
Species II – semiconductor device and method of making II – Fig. 3 – semiconductor device having word lines extending along a first direction, wherein each of the plurality of insulating segments has a rectangular shape and extends along a second direction perpendicular to the first direction, but lacking wherein each of the plurality of insulating segments has a square shape
Species III – semiconductor device and method of making III – Fig. 5 – semiconductor device having word lines extending along a first direction, wherein each of the plurality of insulating segments has a rectangular shape and extends along a second direction diagonal with respect to the first direction, but lacking wherein each of the plurality of insulating segments has a square shape
Species IV – semiconductor device and method of making IV – Fig. 6 – semiconductor device further comprising two spacers positioned adjacent to two sides of the external bonding structure, but lacking wherein the external bonding structure comprises a bottom bonding layer positioned directly above the stress relief structure, a middle bonding layer positioned on the bottom bonding layer, and a top bonding layer positioned on the middle bonding layer
Species V – semiconductor device and method of making V – Fig. 7 – semiconductor device wherein the external bonding structure comprises a bottom bonding layer positioned directly above the stress relief structure, a middle bonding layer positioned on the bottom bonding layer, and a top bonding layer positioned on the middle bonding layer, but lacking further comprising two spacers positioned adjacent to two sides of the external bonding structure 
Species VI – semiconductor device and method of making VI – Fig. 8 – semiconductor device further comprising a stress-buffering layer positioned below the external bonding structure, but lacking further comprising two spacers positioned adjacent to two sides of the external bonding structure
Initially, Examiner notes that there are disclosed species which appear not to have been claimed, so Examiner is not currently requiring election among those species. However, should Applicant attempt to claim any mutually-exclusive features for those unclaimed species at a later time, Examiner will restrict those claims by original presentation.
The species are independent or distinct because Applicants have not shown an embodiment which combines all the species, therefore Examiner indicates that by Applicant's disclosure, each species is mutually exclusive. In addition, these species are not obvious variants of each other based on the current record, due to the mutually-exclusive characteristics italicized above.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, it appears that claims 1 and 14 are generic.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone number is (571)270-3208. The examiner can normally be reached Monday-Friday 8 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/LATANYA N CRAWFORD EASON/Primary Examiner, Art Unit 2813